Title: From Thomas Jefferson to James Wood, 24 January 1799
From: Jefferson, Thomas
To: Wood, James


          
            Sir
            Philadelphia Jan. 24. 1799.
          
          In obedience to an instruction from the Senate of the US. I am to perform the melancholy office of informing you that the honourable Henry Tazewell late a Senator of the US. from Virginia departed this life on this day. this is not a place in which I am permitted to indulge those reflections which the loss of so able and virtuous a publick servant naturally suggests. it rests with you, Sir, to make that use of this information which is necessary for supplying his place as speedily as may be in the Senate of the US.
          I have the honor to be with great respect Sir
          Your most obedt. & most humble servt
          
            Th: Jefferson
          
        